Title: Miscellaneous Observations, 1732
From: Franklin, Benjamin
To: 


Miscellaneous Observations

   
   Draft: Historical Society of Pennsylvania


The great Secret of succeeding in Conversation, is, To admire little, to hear much; allways to distrust our own Reason, and sometimes that of our Friends; never to pretend to Wit, but to make that of others appear as much as possibly we can: to hearken to what is said, and to answer to the purpose.
Ut jam nunc dicat jam nunc debentia dici.
  
In vain are musty Morals taught in Schools
By rigid Teachers, and as rigid Rules,
Where Virtue with a Frowning Aspect Stands,
And frights the pupil with her rough Commands.
But Woman ——
Charming Woman can true Converts make,
We love the Precepts for the Teacher’s Sake;
Virtue in them appears so bright and gay
We hear with Transport, and with Pride obey.
  
You may first write a Letter that may carry good Sense, to your Friend, but let the Lines be wide asunder: Then between these Lines write your Secret Letter with Gall Water only, wherein the Galls have been infused but a little while. Dissolve Copperas in fair Water, dip a pensil in the Water and moisten the Paper in the Interlining.
Pennyworth of Spirit of Vitriol in a Thumb-bottle [and] half as much Spring Water—Write—Fire.

I am about Courting a Girl I have had but little Acquaintance with; how shall I come to a Knowledge of her Fawlts? and whether she has the Virtues I imagine she has?
Answ. Commend her among her Female Acquaintance.


If a sound Body and a sound Mind, which is as much as to say Health and Virtue are to be preferred before all other Considerations; Ought not Men in choosing of a Business either for themselves or Children to refuse such as are unwholesome for the Body; and such as make a Man too dependent, too much oblig’d to please others, and too much subjected to their Humours in order to be recommended and get a Livelihood.
